Title: John Adams’ Commission to Negotiate a Loan with the Netherlands, 20 June 1780
From: Adams, John
To: 


     
      
       20 June 1780
      
     
     The United States of America in Congress assembled.
     To the Honble. John Adams Esquire Greeting.
     Whereas by our commission to the Honble. Henry Laurens Esqr. bearing date the thirtieth day of October in the Year of our Lord one thousand seven hundred and seventy nine, we have constituted and appointed him the said Henry Laurens during our pleasure, our Agent for and on behalf of the said United States to negotiate a loan with any person or persons bodies politic and corporate: And Whereas the said Henry Laurens has by unavoidable Accidents been hitherto prevented from proceeding on his said Agency; We therefore reposing especial trust and confidence in your patriotism Ability, conduct and fidelity, do by these presents constitute and appoint you the said John Adams until the said Henry Laurens or some other person appointed in his stead shall arrive in Europe and undertake the execution of the aforesaid commission, our Agent for and on behalf of the said United States to negotiate a Loan with any person or persons bodies politic and corporate, promising in good faith to ratify and confirm whatsoever shall by you be done in the premisses or relating thereunto. Witness His Excellency Samuel Huntington Esqr. President of the Congress of the United States of America at Philadelphia the twentieth day of June in the Year of our Lord one thousand seven hundred and Eighty, and in the fourth year of our Independence.
     
      Saml. Huntington President
      Attest Chas. Thomson Secy.
     
    